JONES, J.:
1. The creation and maintenance of a police department by a muunicipality are done in the exercise of its governmental functions. The performance of an act by an official of such department is not the performance of a ministerial act for which a municipality becomes liable under the maxim, respondeat superior.
2. A municipal corporation is not, in the absence of a statutory provision, liable in damages to one injured for the negligent acts of its police department, or any of its members.
(Fowler, Admx., v. City of Cleveland, 100 Ohio St., 158, overruled; Frederick, Admx., v. City of Columbus, 58, Ohio St., 538, and Wheeler v. City of Cincinnati, 19 Ohio St., 19, followed and approved.)
Judgment affirmed and judgment for defendant in error.
Marshall, C. J., Hough, Robinson, Matthias and Clark, JJ., concur. Wanamaker, J., dissents.